 


115 HRES 1012 EH: Providing for consideration of the bill (H.R. 6199) to amend the Internal Revenue Code of 1986 to include certain over-the-counter medical products as qualified medical expenses, and providing for proceedings during the period from July 27, 2018, through September 3, 2018.
U.S. House of Representatives
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS
2d Session
H. RES. 1012 
In the House of Representatives, U. S.,

July 24, 2018
 
RESOLUTION
Providing for consideration of the bill (H.R. 6199) to amend the Internal Revenue Code of 1986 to include certain over-the-counter medical products as qualified medical expenses, and providing for proceedings during the period from July 27, 2018, through September 3, 2018.


That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 6199) to amend the Internal Revenue Code of 1986 to include certain over-the-counter medical products as qualified medical expenses. All points of order against consideration of the bill are waived. In lieu of the amendment in the nature of a substitute recommended by the Committee on Ways and Means now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 115–82 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto, to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit with or without instructions.  2.On any legislative day during the period from July 27, 2018, through September 3, 2018—
(a)the Journal of the proceedings of the previous day shall be considered as approved; and (b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.
3.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 2 of this resolution as though under clause 8(a) of rule I.  4.Each day during the period addressed by section 2 of this resolution shall not constitute a calendar day for purposes of section 7 of the War Powers Resolution (50 U.S.C. 1546). 
5.Each day during the period addressed by section 2 of this resolution shall not constitute a legislative day for purposes of clause 7 of rule XIII.  6.Each day during the period addressed by section 2 of this resolution shall not constitute a calendar or legislative day for purposes of clause 7(c)(1) of rule XXII.

Karen L. Haas,Clerk.
